                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Ernest D . Dailey,                           )            Civil Action No . 1: 19-0662-RMG
                                             )
                      Plaintiff,             )
                                             )
       V.                                    )                ORDER AND OPINION
                                             )
Bureau of Prisons,                           )
                                             )
       Respondent.                           )
~~~~~~~~~~~~~-                               )
        Before the Court is the Report and Recommendation (R & R) of the Magistrate Judge

recommending that Plaintiff's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

be dismissed without prejudice. (Dkt. No. 11.) For the reasons set forth below, the Court adopts

the R & R as the Order of the Court and dismisses the petition without prejudice.

I.      Background

        Petitioner is a pro se incarcerated person currently serving a term of imprisonment on a

conviction of possession of cocaine and of a firearm in furtherance of a drug trafficking crime.

Petitioner asserts that the Bureau of Prisons must immediately recalculate his sentence in order to

comply with the First Step Act of 2018 , Pub. L. No. 115-015 , 132 Stat. 015 (2018). Petitioner

originally sought a writ of mandamus, which he timely amended as a petition for a writ of habeas

corpus under § 2241 in response to the Magistrate Judge's order.

II.     Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the

Court. See, e. g. , Mathews v. Weber, 423 U.S. 261 , 270-71 (1976).      The Court may "accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate



                                                 -1-
judge." 28 U.S.C. § 636(b)(l)(C). Where a petitioner has not objected to the R & R, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee's note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection ... we do not

believe that it requires any explanation.").

III.   Discussion

       The Court finds that the Magistrate Judge ably addressed the issues and properly

determined that the petition should be dismissed, to which Petitioner filed no objections. Rule 4

of the Rules Governing Section 2254 Cases in U.S. District Courts provides that "[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court, the judge must dismiss the petition and direct the clerk to notify the petitioner."

See also Rule l(b) (allowing district court to apply the § 2254 Rules to § 2241 petitions).

Petitioner claims that the First Step Act requires the Bureau of Prisons to award 54 days per year

of good conduct time, rather than 47 days. (Dkt. No. 7 at 2.) While the First Step Act amends 18

U.S.C. § 3624(a) to permit a federal inmate to earn 54 days of good conduct time for each year

of sentence, the amendment has not yet taken effect. Rather, the First Step Act provides that the

amendment takes effect when the Attorney General completes a "risk and needs assessment

system" required by § 101 (a) of the Act.      Section 101 (a) does not require completion of the

system until 210 days after the Act's passage, which was on December 21, 2018. Therefore,

unless the Attorney General takes action sooner, the amendment would not take effect until July

2019. For these reasons, applying an appropriately liberal construction to the petition so as to

afford the pro se litigant to develop a potentially meritorious claim, the petition is subject to

dismissal.




                                                 -2-
IV.     Certificate of Appealability

        The governing law provides:

               (c)(2) A certificate of appealability may issue . . . only if the
               applicant has made a substantial showing of the denial of a
               constitutional right.

               (c)(3) The certificate of appealability . . . shall indicate which
               specific issue or issues satisfy the showing required by paragraph
               (2).

28 U.S.C. § 2253; see also Rule l(b) ("The district court may apply any or all of these rules to a

habeas corpus petition not covered by [28 U.S.C. § 2254]."). A prisoner satisfies the standard by

demonstrating that reasonable jurists would find the Court's assessment of his constitutional

claims debatable or wrong and that any dispositive procedural ruling by the district court is

likewise debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). Here, the legal standard

for the issuance of a certificate of appealability has not been met. A reasonable jurist would not

find it debatable that the petition is subject to dismissal. Therefore, a Certificate of Appealability

is denied.

V.      Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 11) as the Order of

the Court.   The Court DISMISSES WITHOUT PREJUDICE Plaintiffs amended petition

(Dkt. No. 7) and DENIES a Certificate of Appealability.

       AND IT IS SO ORDERED.


                                                           s/ Richard Mark Gergel
                                                        Richard Mark Gergel
                                                        United States District Court Judge

May 13, 2019
Charleston, South Carolina


                                                 -3 -
